Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions, as set forth in the Office action mailed on 08/04/22, is hereby withdrawn and all the claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
Claims 6 and 13 disclose limitations: 
“the III-V buffer layer further includes an interface material to reduce dislocation defects due to lattice mismatch between the substrate and the III-V buffer layer in order for the monolayer semiconductor nanocavity laser and the LED to be monolithically formed within the laser structure.”
However, these limitations contradict scientific principles of semiconductor manufacturing. First of all, “a buffer layer” by definition is a thin layer that is formed between the substrate and the bottom layer of the semiconductor device structure grown on the substrate. Since the substrate and the device layers are typically formed using different materials, they have different lattice constants. If the semiconductor device were to be grown directly on the substrate it would have dislocations and defects in its layers due to the mismatch between the lattice constants. In order to avoid this, the best practice is to form an interface material (a.k.a. the buffer layer) between the substrate and the bottom layer of the device, that has a lattice constant value that is in-between the lattice constant values of the substrate and the device layers. As can be seen, “the buffer layer” and “the interface material” are one and the same element, they are not two different materials as implied by the claims. The claims already disclose that the buffer layer is made of III-V material, therefore additional mention of “interface material” is unsupported by facts.
Second, the purpose of the buffer layer is to properly grow the LED layers on the substrate, buffer layer has no effect on the structures that are formed above the LED, such as the nanocavity laser. Therefore, it is not possible for the buffer layer to have any contribution to the monolithic integration of the nanocavity laser and the LED, since the buffer layer is not located between these two devices.
In order to overcome this rejection, the limitation should be amended to recite:
“the III-V buffer layer reduces dislocation defects due to lattice mismatch between the substrate and the LED 
Claims 6 and 13-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
The remainder of the claims are rejected for their dependence on claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 8-11, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 discloses a limitation: “the laser includes a WSe2 laser”. However, the specification in paragraph 0028 discloses that the laser is “a monolayer WSe2 laser”. The specification clearly discloses that the nanocavity laser 20 consists of a single element: a monolayer of WSe2. There is no disclosure in the elected embodiment, of a laser that is a bulk WSe2 laser or consisting of multiple layers of WSe2 or consisting of any element other than a monolayer of WSe2. Therefore, the claimed limitation encompasses embodiments of a laser that are not supported by the specification and that are not obvious variants of the disclosed embodiment of a monolayer laser. 
In order to overcome this rejection, the limitation should be amended to recite:
“the laser is a monolayer WSe2 laser”
Similarly, claim 8 should be amended to recite:
“the nanocavity laser is a monolayer …”
Similarly, claim 13 should be amended to recite:
“a nanocavity laser, formed on the photonic crystal layer, is a monolayer …”
Claims 11 and 17 disclose a limitation: “in order to achieve at least a threshold value”
However, the elected embodiment of Fig 1 clearly discloses in paragraphs 0026, 0028 that the LED produces 100 mW/mm2 pump power, which corresponds to the threshold value (100 mW/mm2) of the transition metal dichalcogenide used as the active layer in the nanocavity laser. The elected embodiment does not disclose an LED that produces an optical pump power that is greater than the threshold value.
In order to overcome this rejection, the limitation should be amended to recite:
 “in order to achieve
Claim 19 discloses a limitation “the LED includes a material including AlGaAs or AlGaInP”. However, the specification clearly discloses in paragraphs 0024-25 that the LED is formed using either one of the disclosed materials, no other material for the LED is disclosed. 
In order to overcome this rejection, the limitation should be amended to recite:
“the LED includes material”.
Claim 13 discloses a limitation “a substrate including at least one of Si and Ge”. However, the specification clearly discloses in paragraph 0022 that the substrate is formed using either one of the disclosed materials. Furthermore, it is not known in the art how to grow an LED on a substrate made out of a combination of these two materials.
In order to overcome this rejection, the limitation should be amended to recite:
“a substrate including or Ge”.
The remainder of the claims are rejected for their dependence on claims 8 and 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 disclose limitations:
 “the light from the LED is received by the monolayer of the material at a given power to enable the laser to produce laser light by optically pumping the laser at the given power in order to achieve at least a threshold value corresponding to the monolayer of the material.” (claim 11)
“the light from the LED is received by the monolayer of the transition metal dichalcogenide at a given power to enable the laser to produce laser light by optically pumping the laser at the given power in order to achieve at least a threshold value corresponding to the monolayer of the transition metal dichalcogenide.” (claim 17)

  However, these limitations are confusing and cumbersome and do not correlate to claims 1 and 13 on which they depends, making the claims indefinite. In order to overcome this rejection, the claims should be amended to recite:
“the LED produces a light with a threshold pump power that corresponds to the threshold value of the material of the active layer of the nanocavity laser,
the LED optically pumps the active layer to enable the nanocavity laser to produce an output laser beam.” (claim 11)
“the LED produces a light with a threshold pump power that corresponds to the threshold value of the transition metal dichalcogenide of the active layer of the nanocavity laser,
the LED optically pumps the active layer to enable the nanocavity laser to produce an output laser beam.” (claim 17)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim discloses a limitation “the LED produces visible light”, however, this limitation is already disclosed in claim 13 on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-5, 7, 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest to combine a nanocavity monolayer semiconductor laser monolithically integrated with a light emitting diode. The visible light LED being formed on a Si or Ge substrate with a III-V buffer layer interposed between them, a lens disposed on the LED, a photonic crystal layer formed on the LED to receive the light focused by the lens and to pump the light into a monolayer semiconductor nanocavity laser that is formed on the photonic crystal layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Nanocavity Monolayer Laser Monolithically Integrated with LED Pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is drawn to the references cited on form PTO-892 which lists other references with similar features as the invention. However, none of them disclose all the features of the allowable claims.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828